 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 357 NLRB No. 60 
628 
CEVA Logistics U.S., Inc. 
and Teamsters Local Union 
No. 570, a/w International Brotherhood of 
Teamsters, Petitioner.  
Case 05ŒRCŒ016452 
August 24, 2011 
ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER AND PEARCE The National Labor Relations Board, by a three-
member panel, has carefully considered the Petitioner™s 
request for review of the Regional Director™s Supple-

mental Decision and notice of hearing (pertinent portions 
of which are attached as 
an appendix) overruling Peti-
tioner™s Objections 2 through 4.
1  The request for review 
is denied as it raises no substantial issues warranting re-
view.
2 The Regional Director overruled the Petitioner™s Ob-
jection 3, which asserted th
at the delay by the Board™s 
Regional Office 5 in forwarding the 
Excelsior list to the 
Petitioner interfered with the Petitioner™s ability to com-
municate with employees prior to the representation elec-
tion and precluded a fully info
rmed electorate.  We agree 
with the Regional Director th
at, under extant Board prec-
edent, the Petitioner™s 
delayed receipt of the 
Excelsior list does not constitute objectionable conduct warranting 

setting aside the election. We observe that the recurring issue of delay in a peti-
tioner™s receipt of an 
Excelsior
 list from our Regional 
Offices is addressed by the procedures set forth in the 
Board™s recent proposal to 
amend its rules and regula-
tions governing the filing and processing of representa-

tion petitions. See 76 F.R. 120 (June 22, 2011).  The pro-
posed amendments would re
quire that the employer 
serve the 
Excelsior
 list on the other parties electronically 
at the same time it is filed with the Board™s Regional 
Office, thus eliminating this potential source of delay and 

resulting litigation. 
The Regional Director also overruled Petitioner™s Ob-
jection 4, alleging that the 
Regional Director erred in 
holding the election on a nonworking day on which the 
Employer held a mandatory employee meeting.  We dis-
agree with our dissenting colleague that holding the elec-

tion on that day constitutes grounds for setting aside the 
election.                                                            
1 The Regional Director directed 
a hearing on Petitioner™s Objection 
1. On September 7, 2010, an administrative law judge issued a decision 

recommending that Objection 1 be
 overruled and no exceptions were 
filed to that decision. 2 Pursuant to Sec. 102.69(c)(4) of the Board™s Rules and Regula-
tions, we have treated the Petitioner™s ﬁExceptionsﬂ as a ﬁRequest for 
Review.ﬂ 
Prior to scheduling the election, the Region ascertained 
that 6 of 19 eligible voters did not regularly work at the 
Employer™s facility and lived out of state.  It also learned 
that the Employer had previously scheduled a mandatory 

meeting for all employees to be held on Sunday, July 11, 
2010, to discuss safety issues, customer quality initia-
tives, and operational issues 
and procedures, and that the 
Employer in the past had required employees to attend 
periodic ﬁtown hallﬂ meetings, including at least one 
other on a nonworking day for which employees were 

paid to attend.  To maximize the opportunity for all eli-
gible employees to vote, the Regional Director decided 
to schedule the election on July 11, the date on which all 
employees were scheduled to be at the Employer™s facili-
ty. It is well settled that the mechanics of an election, such 
as the date, time, place, and me
thod are left to the discre-
tion of the Regional Director.  See 
Manchester Knitted 
Fashions
, 108 NLRB 1366, 1366 (1954); 
San Diego Gas 
& Electric
, 325 NLRB 1143, 1144 (1998).  We find that 
the Regional Director acted within his discretion in 

scheduling the election on the only date on which all 
employees were scheduled to appear at the Employer™s 
facility.  We disagree with our dissenting colleague that 

the election should be overturned because the election 
scheduling conveyed the impression to employees that 
the Employer controlled the 
election process, that the 
election scheduling interfered with employees™ right not 
to vote, and that a mail ballot election should have been 
directed. First, it does not appear that the Petitioner made any of 
these arguments to the Regional Director.  Its brief in 
support of its objections failed to provide any argument, 
or to cite applicable precedent, explaining why the 
scheduling of the election on the day of the mandatory 

meeting was objectionable.  The Petitioner asserts simply 
that the election was ﬁschedul
ed on a non-working day at 
times that coincided with a meeting the Employer had 

with bargaining unit employees
 at which they were re-
quired to attend.ﬂ
3  Nowhere did the Petitioner argue to 
the Regional Director that 
the monetary payment to em-
ployees for attending the meeting rendered the schedul-
ing objectionable.  In its Request for Review to the 
Board, the Petitioner argues for the first time that the 

monetary payment to attend the meeting was tantamount 
                                                           
3 Petitioner™s related Objection 2 merely asserts that the meeting was 
mandatory, was within 24 hours of the election, and coincided with the 
election.  Absent any specific argu
ment by the Petitioner, the Regional 
Director reasonably treated the 
24 hours reference as alleging a 
Peer-less Plywood ﬁcaptive audienceﬂ type meeting.  See 
Peerless Plywood 
Co., 107 NLRB 427, 429 (1953).  The Regional Director rejected that 
claim, and the Petitioner does not 
request review of this finding. 
 CEVA LOGISTICS U
.S., INC. 629
to paying employees to ﬁattend elections.ﬂ  The Petition-
er argues that the payment could be perceived as a quid 
quo pro for securing their votes, relying on 
Sunrise Re-
habilitation Hospital,
 320 NLRB 212 (1995).  There, the 
Board found objectionable monetary payments made to 
employees expressly for the specific purpose of coming 
in for the election.  That situation is clearly different 

from the facts of this case, 
but, in any event, the Board 
has long held that a party™s request for review may not 
raise any issue or allege any facts not timely presented to 

the Regional Director.  See Board Rules and Regulations, 
Sec. 102.67(d). 
Second, we find it significant that the Employer 
scheduled its meeting and announced it to employees 
prior to
 the Regional Director™s direction of election.  
Accordingly, and unlike the dissent, we are not persuad-
ed that employees would likely have the impression that 
it was the Employer, and not 
the Board, that controlled 
the election process.4 Third, there is no evidence demonstrating, or from 
which we can reasonably infer, that the employees were 

coerced or pressured to vote by their mere attendance at 
the Employer™s meeting.  There is no indication that the 
Employer observed who had voted or not voted before or 

after the meeting or that th
e Employer encouraged em-
ployees or directed them to 
vote on the day of the elec-
tion.  It is undisputed that the Employer did not discuss 

the Union or the election at the July 11 meeting.  And it 
is undisputed that the employ
ees learned of the scheduled 
meeting before the election 
was even directed by the 
Regional Director. 
Finally, as to the dissent™s argument that the Regional 
Director should have ordered a mail ballot or partial 
mail-ballot election, under longstanding Board policy it 
is left to the Regional Director™s discretion as to which 

type of election to conduct.  See NLRB Casehandling 
Manual (Part Two), Representation Procedures Sec. 
11301.2; 
San Diego Gas & Electric
, supra.  There is no 
evidence that any party, including the Petitioner, had 
requested a mail ballot or partial mail-ballot election as 
an alternative to a manual elec
tion.  Inasmuch as all em-
ployees were already scheduled to appear at the facility 
on the date of the mandatory meeting, unlike on regular 
workdays, we cannot say that
 the Regional Director 
                                                           
4 Kalin Construction Co
., 321 NLRB 649 (1996), cited by the dis-
sent, is distinguishable, inasmuch as
 it involved an employer™s distribu-
tion of  paychecks to employees as they approached the polls to vote, in 

a manner, time, and amount that constituted a change in the employer™s 
normal procedures.  Such employer c
onduct, which is totally within the 
control of the employer and whic
h involves employee paychecks, is 
different than the Regional Direct
or™s scheduling of an election. 
abused his discretion in scheduling a manual election on 
a date that would enfranchise all eligible voters.
5  MEMBER BECKER
, concurring in part and dissenting in part. 
I agree with my colleagues 
that the Regional Director 
properly overruled the Petitioner™s Objection 3 concern-
ing the delayed receipt of the 
Excelsior list under exist-
ing law.  Contrary to my colleagues, however, I would 
grant review as to the Petitioner™s Objection 4, sustain 
that objection, an
d accordingly find 
that the election 
must be set aside and a new election held. 
The election was scheduled to take place, and was 
held, at the Employer™s facility on a Sunday, which is 
ordinarily a nonwork day for employees in the unit.  Pri-
or to the scheduling of the election, the Employer had 

announced a mandatory meeting for all employees in the 
unit for Sunday, July 11, to discuss safety, customer 
quality, and operational procedures.
1  This fact was dis-
closed to the Regional Offi
ce during informal discus-
sions concerning the selection of the election date.  
Based on the fact that 6 of the 19 eligible voters did not 

regularly work at the Employer™s facility and lived out of 
state at distances up to 430 miles from the facility, and 
ﬁ[d]esiring to provide all employees an opportunity to 

vote,ﬂ the Regional Director selected July 11 as the date 
to hold the election at the Employer™s facility.  The elec-
tion was held on that day from 8:15 until 9:30 a.m.  The 

mandatory meeting was held from 9 until 11 a.m.  The 
Petitioner asserts in its Objection 4 that this scheduling 
of the election was inappropriate.  I find merit in the Peti-

tioner™s objection. 
A representation election should be conducted under 
the exclusive direction and su
pervision of the Board as 
an agency of the Federal gov
ernment.  ﬁThere is well 
established precedent that 
the Board in conducting elec-
tions must maintain and protect the integrity and neutrali-
ty of its procedures.ﬂ  
Alco Iron & Metal Co.
, 269 NLRB 
590, 591 (1984).  Neither the employer nor the union is 

permitted to control any aspect of the election process or 
convey the impression to eligible employees that it does 
so.  The Board has thus overturned the results of elec-

tions when its agents have ﬁdelegate[d] nonminor official 
election duties to a party.ﬂ  
North of Market Senior Ser-
vices v. NLRB
, 204 F.3d 1163, 1168 (D.C. Cir. 2000).  
The Board has, for example, overturned election results 
when a Board agent delegated the task of translating vot-
ing instructions to a union observer, on the grounds that 

ﬁ[t]he delegation of an important part of the election pro-
                                                           
5 Eighteen of 19 eligible voters voted in the election. 
1 The record discloses that the employer had called similar mandato-
ry meetings in the past, although they were not regularly scheduled. 
There is a factual dispute about whether and how many such meetings 

had been scheduled on 
employees™ nonwork days. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 630 
cess to the Petitioner™s observer conveyed the impression 
that the Petitioner, and not the Board, was responsible for 
running the election.ﬂ  
Alco
, supra, at 592.  The United 
States Court of Appeals for th
e D.C. Circuit has reversed 
the Board for not overturning 
the results of an election 
when a Board agent asked union observers to go to em-
ployees™ work stations and release them to vote.  
North 
of Market
, supra.  Here, the Region effectively delegated 
to the Employer the task of 
insuring that employees ap-
peared at the voting site during the hours the polls were 

open. 
The Employer required that all employees be at its fa-
cility, where the election was being held, 30 minutes 
after the polls opened and for the duration of the polling, 
on their usual day off.  That conduct, far more than a 

union observer translating voting instructions or union 
observers releasing employees to vote, conveyed the im-
pression to employees that 
the employer controlled ele-
ments of the election process. 
The conduct here also involved another danger to the 
integrity of the election process not present in the delega-

tion cases.  The coincidence of the mandatory meeting 
and the election reinforced in employees™ minds, just as 
they stepped into the polls to vote, the employer™s unilat-

eral authority to control thei
r work lives.  The Board rec-
ognized that similar circumstances warranted setting 
aside election results in 
Kalin Construction Co
., 321 
NLRB 649 (1996).  In that cas
e, the Board established a 
prophylactic rule prohibiting any change in the distribu-
tion of pay during the 24-hour period prior to an election.  

The Board reasoned that ﬁthe paycheck is a visible sym-
bol of what the Supreme Court has termed ‚the economic 
dependence of the employees 
on their employer.™ﬂ  321 
NLRB at 652, quoting 
NLRB v. Gissel Packing Co.
, 395 
U.S. 575, 617 (1969). 
In Kalin
, the employer merely changed the manner in 
which it distributed paychecks on the day of the election.  
Here, the Employer actually 
exercised its authority over 
employees by ordering them to come to work on their 
regular day off, for a period of time almost completely 
coincident with the polling hours.  An employer™s power 

to order that employees (some of whom live considerable 
distances away from and did not regular work at the fa-
cility) travel to the employer™s facility on a regularly 

scheduled day off is a potent, tangible reminder to em-
ployees of the employer™s control over them.  The exer-
cise of that control at the 
very time that employees cast 
their ballots creates too great a danger to employee free 
choice.  Here, the palpable exercise of the Employer™s 
authority could not but have been on employees™ minds 

as they arrived at the polling location pursuant to the 
Employer™s direction, proceeded directly from voting to 
the Employer™s mandatory meeting, or even left that 
mandatory meeting (presumably pursuant to the Employ-
er™s permission) in order to vote.  For both of these rea-
sons, I believe these circumst
ances are sufficient to con-
stitute objectionable conduct warranting a second elec-
tion. 
To be sure, the Regional Director scheduled the elec-
tion on the same morning as the mandatory meeting for a 
laudable purposeŠto make it as easy as possible for em-
ployees to vote.  But in our system of elections, and in 

the U.S. system generally, voting is voluntary.  While no 
barriers should be placed in the way of employees wish-
ing to vote, employees also have a right not to vote.  Re-
lying on the employer™s authority over its employees to 
insure that they appear at the polling site threatens the 

right to choose not only how to vote but whether to vote 
at all.  This is particularly tr
ue where, as in this case, an 
entirely acceptable alternative existedŠpermitting the 
employees who did not work at the employer™s facility to 
cast their ballots by mail.  See 
GPS Terminal Services, 
Inc.
, 326 NLRB 839, 839 (1998) (upholding regional 
director™s decision to conduct mail-ballot election when 
employees were ﬁscattered because of their job dutiesﬂ); 
San Diego Gas & Electric
, 325 NLRB 1143, 1144 
(1998) (regional director ha
s discretion to conduct elec-
tions using ﬁa combination of mail and manual ballotsﬂ).  
Indeed, in 
GPS Terminal
, 326 NLRB at 839, we upheld 
the regional director™s deci
sion to conduct a mail-ballot 
election after the director 
found that ﬁa significant pro-
portion of the unit employees would be unavailable at the 

Employer™s premises for a manually conducted election 
absent significant alteration of the work schedules of a 
substantial proportion of employees.ﬂ  I would hold that 
the latter alternative is not 
acceptable absent express con-
sent by all parties. 
I agree with my colleagues 
that our regional directors 
must continue to exercise discretion in selecting the date 
and location of elections, but the Board nevertheless 
plays an important role in establishing rules to guide that 
discretion.  I also agree with my colleagues that in this 
case there is no evidence that any particular employee 
felt coerced to vote, was impr
operly influenced by the 
Employer™s exercise of its au
thority to require employees 
to be present on the day of
 the election at the election 
site, or perceived that the Em
ployer controlled elements 
of the election process.  But the Board™s role in supervis-
ing elections is not simply to remedy individual acts of 
misconduct (which are often difficult to discover, much 
less prove).  The Board™s role is to establish rules that 
minimize the risk of 
improper influence and, in so far as 
possible, supervise a process that is fair to all interested 
parties.  Scheduling an election on a day when the Em-
 CEVA LOGISTICS U
.S., INC. 631
ployer, which campaigned actively against employee 
representation, has required all employees to be present 
at the election site (outside 
their regular work schedule 
and for over 30 percent of employees away from their 
regular work site) and for a time period 40 percent of 
which was during the meeting the Employer had required 
the employees to attend, creates too great a risk of im-
proper influence and is not fair.  For that reason, I would 
sustain the objection and overturn the results of the elec-
tion. 
APPENDIX 
. . . . 
Objection 2 
During the critical period, the 
Employer, by its supervisors 
and agents, held a meeting with
 bargaining unit employees at 
which they were required to atte
nd within 24 hours of the elec-
tion. Specifically, the meeting coincided with the election. 
In support of this objection, Petitioner submitted an employ-
ee statement which confirmed the Employer did schedule a 
mandatory meeting on Sunday, Ju
ly 11. This employee remem-
bered similar mandatory ﬁtown ha
llﬂ meetings were held four 
other times since December 2009; one other meeting, on May 
23, was also scheduled on Sunday, a regular day off. 
The Peerless Plywood rule prohibits employers and unions 
from ﬁmaking election speeches on company time to massed 
assemblies of employees within
 24 hours before the scheduled 
time for conducting an election.
4 The Region™s file indicates th
at the Employer did conduct a 
previously announced mandatory meeting on July 11;
 the meet-
ing was scheduled to begin at 
approximately 9 a.m. The pur-
pose of this meeting was to discuss safety issues, customer 
quality initiatives, and operational issues/procedures. Petitioner 
failed to submit any evidence that any other topics were dis-
cussed: during this meeting. 
The Peerless 
rule is aimed only at ﬁcaptive audienceﬂ type 
meetings where either the employer or union is given an unfair 
advantage by delivering the ﬁlast wordﬂ in an organizing cam-
paign, thereby overriding all other arguments made through 
various campaign media. A mand
atory meeting held to go over 
general work protocols and proc
edures does not fall within the 
sort of meeting prohibited by the Board in 
Peerless Plywood.
 Accordingly, Objection 2 is overruled. 
Objection 3 
The Company sent the 
Excelsior 
list to the NLRB in a timely 
fashion; however, the NLRB did not forward it to the Union 
and Union™s counsel for another three and-one-half calendar 
(one-and-one-half working) days. 
As the Petitioner acknowledges, a complete 
Excelsior 
list 
was received by the Region in a timely manner, on Thursday, 
June 24, 7 days after the Deci
sion and Direction of Election 
issued. The Region faxed the 
Excelsior 
list to the Petitioner™s 
counsel on Monday, June 28. Acco
rdingly, there is no issue as 
to whether the Employer fully complied with the requirement 
                                                           
4 Peerless Plywood Co., 
107 NLRB 427, 429 (1953). 
of the 
Excelsior 
rule.5 Instead, the issue is whether the Region™s 
delay in providing the 
Excelsior 
is ground for setting aside the 
election. 
In situations involving delayed receipt of the list, ﬁthe rele-
vant inquiry is whether the delay
Šhowever caused
Šinterfered with the purpose behind the 
Excelsio
requirements.
6 The principle behind the Excelsior 
rule is to ﬁachieve important 
statutory goals by ensuring that all employees are fully in-
formed about the arguments con
cerning their representation and 
can freely and fully exercise their Section 7 rights.ﬂ
7 The Petitioner received the lis
t on June 28, and had full use 
of the list for 13 calendar days prior to the election. The bar-
gaining unit was composed of 
19 employees, 13 of whom work 
out of the Employer™s central operations in Glen Burnie. The 
six remaining employ
ees were dispersed 
over several out-of-state locations ranging in distance from 160 miles to 438 miles 
from the Employer™s Glen Burnie operations. 
While six members of the bargaining unit were geograph-
ically dispersed, there is no evidence that the Petitioner was 
prejudiced in communicating with these employees because it 
did not receive the list on June 
24. To the contrary, Petitioner 
had ample time to communicate 
with all bargaining unit em-
ployees prior to the election.
8 Accordingly, Objection 3 is overruled. 
Objection 4 
The NLRB scheduled the elec
tion on a nonworking day at 
times that coincided with a meeting the Employer had with 
bargaining unit employees at which they were required to at-
tend. As stated above, the election 
was conducted on July 11, the 
same date the Employer had pr
eviously scheduled a mandatory 
meeting for all employees, in
cluding the bargaining unit em-
ployees. 
Proper Board procedure dictates that ﬁwhen the Regional Di-
rector directs an election, th
e election normally should not be 
scheduled prior to the 25
th day thereafter, unless the right to file 
a request for review thereafter.
9 Further, when selecting a date, 
consideration should be given to a date which balances the 
desires of the parties and operat
ional considerations, and facili-
tates employee participation. 
                                                           
5 Excelsior Underwear Inc., 
156 NLRB 1236, 1240 (1966); 
NLRB v. Wyman-Gordon Co., 
394 U.S. 759 (1969). 
6 Special Citizens Futures Unlimited, Inc.
, 331 NLRB 160, 161 
(2000), citing Alcohol & Drug Dependency Services
, 326 NLRB 519 
(1998). 
7 Mod Interiors, Inc.
, 324 NLRB 164, (1997), citing 
North Macon 
Health Care Facility
, 315 NLRB 359, 360
Œ361 (1994). 
8 See 
Pole-Lite Industries, Ltd., 
229 NLRB 196 (1977), where the 
Board found a delay of six days between the date the list was due and 

the date it was received by the petitioner did not warrant setting aside 
the election because the petitioner had the list for 14 days in a relatively 

small unit (29 employees); see also 
Bon Appetit Management Co., 334 
NLRB 1042 (2001), where the Board found a delay of one day was 

minimal and did not interfere with the purposes underlying the 
Excelsi-or rule. 
9 Case Handling Manual, Part Tw
o, Representation Proceedings, 
Sec. 11302.1; Rules and Regul
ations, Sec. 10l.21(d).
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 632 
After issuance of the Decision and Direction of Election, the 
assigned Board agent contacted th
e parties to discuss an appro-
priate date, keeping the above 
considerations in mind. The 
Board agent™s inquiries disclosed that a mandatory meeting had 
previously been scheduled for all employees on July 11. The 
meeting was announced on June 15, two days prior to the issu-
ance of the Decision. As stated earlier, the purpose of the meet-
ing was to discuss safety issu
es, customer quality initiatives, 
and operational issues/procedures; Petitioner™s evidence did not 
indicate that, any other topics were discussed. 
Six of the 19 voters lived out of state, at distances of up to 
430 miles. As the record in th
e preelection hearing reflects, 
these individuals were not required to report to 
the Employer™s 
central facility in Glen Burnie, Maryland on a daily basis; these 
employees were, however, requir
ed to attend periodic ﬁtown 
hallﬂ meetings, like the one sc
heduled on July 11. Desiring to 
provide all eligible employees an
 opportunity to vote, this date 
was selected as an, appropriate 
one to conduct the election. The 
Board has long held that mechanics 
of an election, such as date, 
time and place are best left to the discretion of the Regional 
Director. 
10 Accordingly, Objection 4 is overruled. 
                                                           
10 Manchester Knitted Fashions
, 108 NLRB 1366 (1954), 
 